GRIMM, Presiding Judge.
I concur in the holding that the notice, judgment of contempt, and commitment order were insufficient.
Judge Gaertner, in his discussion on the appointment of a special prosecutor, notes that “differences between the Federal Judicial system and the courts of Missouri create practical and political problems” in applying the requirements of Young. These problems, he notes, “may not be ignored.” I agree. Further, circumstances in a federal case like Young are different than those which quite often arise in state court eases.
*408In Young, the attorneys were granted broad discretion to investigate and prosecute persons who might be violating the injunction. In contrast, in most state cases, an attorney would be appointed for a limited purpose of prosecuting a specific, existing violation.
A typical situation facing state courts is the domestic relations case, where one parent interferes with the other parent’s visitation rights with a child. The attorney for the aggrieved party is usually appointed to prosecute the specific violation of the court’s order. That attorney is appointed because of the attorney’s familiarity with the parties and the facts of the case.
If appointment of independent counsel was required in such cases, that counsel would have to be paid. Because such counsel would not be familiar with the earlier proceedings in the case, additional time would be required, resulting in higher attorney’s fees.
The Young court did not have to consider this practical problem because, in the federal system, funds are appropriated for payment of special prosecutor’s fees. No such funds are appropriated to state courts. Thus, in state courts, independent counsel would have to look to one of the parties for payment.
If one of the parties pays independent counsel, this produces the same opportunities, appearances, and potentials Young sought to avoid. State ex rel. O’Brien v. Moreland, 778 S.W.2d at 407 (Mo.App.E.D. 1989). Thus, in the state courts, appointment of independent counsel would result only in increased costs. Also, if one of the parties is indigent, the assessment of attorney’s fees against that individual would be meaningless. As a result, it is not difficult to imagine the problems one would incur in finding a disinterested attorney to prosecute criminal contempt actions. On the other hand, counsel who represented a party in the original proceeding might gratuitously represent the aggrieved party in the subsequent contempt proceeding.
One final comment. Young involved an underlying injunction which included a clause for monetary damages; no such clause is present in most domestic relations cases. A party, in those cases, receives no benefit from the appointment of that party’s attorney as counsel in the contempt proceeding other than enforcement of the court’s order.